TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00662-CV


                                     M. F. R.-E., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
           NO. 21-20677, THE HONORABLE BENTON ESKEW, JUDGE PRESIDING



                                           ORDER


PER CURIAM

                Appellant M. F. R.-E. filed her notice of appeal on September 16, 2022. The

appellate record was complete on October 25, 2022, making appellant’s brief due on

November 14, 2022. On November 9, 2022, counsel for appellant filed a motion for extension of

time to file appellant’s brief.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Jacob W. Dannen to file

appellant’s brief no later than November 28, 2022. If the brief is not filed by that date, counsel

may be required to show cause why he should not be held in contempt of court.

                It is ordered on November 15, 2022.

Before Chief Justice Byrne, Justices Triana and Smith